IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41619

STATE OF IDAHO,                                  )
                                                 )     2014 Opinion No. 658
       Plaintiff-Respondent,                     )
                                                 )     Filed: August 11, 2014
v.                                               )
                                                 )     Stephen W. Kenyon, Clerk
CHRISTOPHER D. ZENDEJAS,                         )
                                                 )     THIS IS AN UNPUBLISHED
       Defendant-Appellant.                      )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY


       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order relinquishing jurisdiction and executing unified sentence of ten years, with
       two years determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Christopher D. Zendejas pled guilty to possession of a controlled substance with intent to
deliver. Idaho Code § 37-2732(a). The district court sentenced Zendejas to a unified term of ten
years, with two years determinate, and retained jurisdiction. At the review hearing, Zendejas
made an oral Idaho Criminal Rule 35 motion, requesting a reduction of the determinate portion
of his sentence. The district court relinquished jurisdiction and denied the Rule 35 motion.
Zendejas appeals, contending the district court abused its discretion by not reducing his sentence
pursuant to Idaho Criminal Rule 35 when it relinquished jurisdiction.




                                                1
       Pursuant to Rule 35, a court may reduce a sentence within 120 days after the court
releases retained jurisdiction. A court’s decision not to reduce a sentence is reviewed for an
abuse of discretion. In conducting our review, we consider the entire record and apply the same
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984). Our
appellate standard of review and the factors to be considered when evaluating the reasonableness
of a sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000);
State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771,
653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982).
       We find no abuse of discretion in the relinquishment of jurisdiction without modification
of the initial sentence. Accordingly, the order relinquishing jurisdiction and requiring execution
of Zendejas’s sentence is affirmed.




                                                2